1                                                                The Honorable Richard A. Jones
2
3
4
5
                         UNITED STATES DISTRICT COURT FOR THE
6
                           WESTERN DISTRICT OF WASHINGTON
7                                    AT SEATTLE
8
       RANDALL CASHATT, et al.,                            NO. 3:19-cr-05886-RAJ
9
                                       Plaintiffs,
10
                        v.                                 ORDER
11
       FORD MOTOR COMPANY,
12
                                       Defendant.
13
14
            THIS MATTER comes before the Court upon Plaintiffs’ Motion for Extension of
15
     Time to Respond to Defendant Ford Motor Company’s Motion to Dismiss Plaintiff
16
     Jeffrey Heath for Failure to State a Claim. Dkt. # 61.
17
            Having considered the motion, and the files and pleadings herein, the Court finds
18
     that Plaintiffs have failed to file the motion for extension of time sufficiently before the
19
     deadline to respond to Defendant’s Motion to Dismiss Jeffrey Heath and have failed to
20
     provide adequate reasoning to support such a request. In the absence of an emergency
21
     justifying such delay and supporting the motion, the Court DENIES the motion for
22
     extension of time pursuant to LCR 7(j).
23
24
            DATED this 21st day of June, 2021.
25
26
27
                                                        A
                                                        The Honorable Richard A. Jones
28                                                      United States District Judge

      ORDER - 1
